Exhibit 10.14(b)

AMENDMENT TO EMPLOYMENT AGREEMENT

On this 30th day of September 2009, Horace Mann Educators Corporation, a
Delaware Corporation (“Employer”), and Louis G. Lower II (“Employee”), hereby
agree as follows:

WHEREAS, the parties previously entered into an Employment Agreement dated
December 31, 1999 (“Agreement”), as subsequently amended, which Agreement
continues in effect; and

WHEREAS, the parties wish to amend the Agreement to clarify certain terms of
Employee’s supplemental pension benefit;

NOW, THEREFORE, the parties hereby agree to the following amendments to the
Agreement, the same to be effective the date hereof:

1. Section 4.4 of the Agreement is hereby amended by adding the following new
subsections 4.4(e) and 4.4(f):

(e) If Employee dies prior to payment commencement under Section 4.4(b),
Employee’s surviving spouse, if any, shall receive a pre-retirement survivor
annuity in the amount of Employee’s accrued benefit (as defined in
Section 4.4(b)) on the date of Employee’s death, payable in monthly installments
commencing on the first day of the month following Employee’s death and
continuing until the first day of the month preceding the death of Employee’s
surviving spouse. If Employee dies after the occurrence of (i) a separation from
service event under Section 4.4(c) or (ii) a transaction event under
Section 4.4(d), and either such event occurs before payment of Employee’s (or
Employee’s surviving spouse’s, under Section 4.4(d)), actuarially determined
present value lump sum benefit due under such of Section 4.4(c) or
Section 4.4(d) as applies, such lump sum shall be paid to Employee’s surviving
spouse, if any, and if Employee shall not have a surviving spouse, then such
lump sum shall be paid to Employee’s estate.

(f) For purposes of determining the actuarial equivalent benefit respecting
Employee’s accrued benefit (as defined in Section 4.4(b)) under this
Section 4.4, the amount of the joint and 50% survivor annuity that may be
payable under Section 4.4(b) and the amount of the present value lump sum that
may be payable under Section 4.4(c) or Section 4.4(d) shall be calculated using
an interest rate of six percent (6%) per annum and the applicable mortality
table, as defined in Section 417(e)(3)(B) of the Internal Revenue Code,
specified by the Secretary of the Treasury for the 2008 calendar year.

Except as specifically provided herein, the Agreement shall continue in full
force and effect.

IN WITNESS WHEREOF the Employer and the Employee have caused this Amendment to
Employment Agreement to be executed in their respective names all on the day and
year first above written.

 

EMPLOYER

      EMPLOYEE

HORACE MANN EDUCATORS CORPORATION

     

  /s/ Joseph J. Melone

          /s/Louis G. Lower            

Joseph Melone

      Louis G. Lower, II

Chairman of the Board

     